Citation Nr: 1723685	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  06-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent rating for right knee strain with degenerative changes, to include whether the Veteran is entitled to a separate grant of service connection or a separate or increased evaluation for a meniscal tear, right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the right foot with calluses.

3.  Entitlement to an evaluation in excess of 10 percent for calluses of the left foot.

4.  Entitlement to a total rating for compensation purposes based in individual unemployability due to service-connected disabilities (TDIU).



WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to October 1984.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case most recently came to the Board from the Providence, Rhode Island RO, but the Philadelphia RO seems to have the jurisdiction of the appeal.

In February 2009, the Veteran and his mother testified during a Video Conference Hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the electronic record.

During the pendency of this remand, the Veteran submitted a January 2017 claim for an evaluation in excess of 20 percent for lumbosacral strain.  The claim was denied, and the Veteran disagreed.  The RO issued a statement of the case (SOC) in April 2017.  The electronic record before the Board discloses no indication that the Veteran has submitted a substantive appeal at this time.  The Board has no jurisdiction to review the evaluation assigned for lumbosacral strain at this time, but notes that the period allowed for substantive appeal has not yet expired.  

The claim of entitlement to an evaluation in excess of 10 percent rating for right knee strain with degenerative changes, to include whether the Veteran is entitled to a separate grant of service connection or a separate or increased evaluation for a meniscal tear, right knee, and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran required debridement at least yearly of a painful callus on the right foot beneath the head of the second metatarsal.

2.  During the pendency of this appeal, the Veteran had degenerative changes on radiologic examination of the right foot, a right heel spur, and pain on motion and use of the right foot separate from pain due to a recurrent callus.  

3.  A 10 percent evaluation in effect for that painful callus is the maximum disability evaluation available for a single painful callus on the sole of the left foot.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a painful callus, right foot, under 38 C.F.R. § 4.118, Diagnostic Code 7804, are not met, but the criteria for a separate, compensable, 10 percent evaluation for degenerative changes of the right foot, but no higher evaluation, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003, 4.118, Diagnostic Code 7804 (2016). 

2.  The criteria for an evaluation in excess of 10 percent for service-connected left foot callus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, VA has duties to notify the claimant of the information and evidence not of record that is necessary to substantiate a claim and to assist the claimant to obtain certain types of evidence.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).  In this case, the Veteran submitted October 2005 claims for increased evaluations for several service-connected disabilities.  The RO issued a November 2005 notice letter which addressed all notice elements required.  No deficiency in this notice is alleged, and none is apparent to the Board from the record.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The duty to notify has been met, as to the issues decided herein.

The Veteran has been afforded VA examinations of the feet.  VA treatment records during the pendency of the appeal have been associated with the electronic record.  The Veteran does not allege that his feet were treated by any non-VA provider.  During the course of the more than 10 years of the pendency of this appeal, the Veteran had many opportunities to identify potentially relevant evidence.  

The Veteran testified in his own behalf at a hearing before the Board in February 2009.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim for increased evaluations for the service-connected disabilities addressed in this decision.  Each duty to the Veteran outlined in 38 C.F.R. § 3.103(c)(2) was met during the 2009 Video Conference hearing. 

There has been substantial compliance with the directions in prior Remands regarding the issues addressed on the merits in the decision below.  See Stegall v. West, 11 Vet. App. 268 (1998).

No further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Claims for Increased ratings

The Veteran seeks increased evaluations for right foot disability and for left foot disability.  By a rating decision prepared in September 2016, the AOJ assigned a 10 percent evaluation for a right foot disability characterized as calluses with degenerative changes, effective October 17, 2005.  In the September 2016 rating decision, the RO also assigned a 10 percent evaluation for a left foot disability characterized as calluses.  Although the evaluations assigned in the September 2016 decision were higher than the evaluations in effect for the right and left foot disabilities when the Veteran submitted his claim, the Board assumes that the Veteran wishes to continue the appeals on the basis that the assigned disability ratings do not constitute the highest schedular rating available under any Diagnostic Code or regulation.    

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether or not an initial evaluation is at issue.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

During the pendency of the Veteran's appeal, effective October 23, 2008, the criteria for rating skin disabilities, including scars, were revised.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Since these criteria revisions occurred after the Veteran submitted his 2005 claim, the Board must apply the version of the law that is most favorable to the Veteran's claim.  However, a favorable version of the criteria is not for application prior to the effective date of the new law.  See 38 U.S.C.A. § 5110 (g); Green v. Brown, 10 Vet. App. 111, 116-119 (1997). 

Under Diagnostic Code (DC) 7804, as in effect prior to October 23, 2008, DC 7804 provided for a maximum 10 percent evaluation for a superficial scar that is painful on examination.  See 38 C.F.R. § 4.118, DC 7804 (2005).  Under DC 7805, other scars of a miscellaneous nature were to be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805.

Under the revised version of DC 7804, one or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Facts

During his service, the Veteran was treated for a painful callus on the sole of the left foot and a painful callus on the sole of the right foot.  Each callus was under the second metatarsal.  Soon after his service discharge, he sought service connection for right and left foot disability.  VA radiologic examination conducted in February 1985, some six months after the Veteran's service discharge, disclosed degenerative changes of the right foot, in addition to a callus on physical examination.  Service connection for right foot callosity and degenerative changes and for left foot callosity was granted.

During the pendency of this appeal, VA outpatient treatment records, including podiatry records dated in November 2008, May 2009, May 2010, April 2011, March 2012, September 2012, March 2013, June 2014, and June 2015, disclose that the Veteran had a callus on the right foot and a callus on the left foot that required debridement.  Each callus requiring debridement was under the second metatarsal.  The Veteran was also treated for a corn on each fifth digit (little toe), and a hyperkeratosis on each large toe, orthotics were prescribed, fitted, and issued, and his toenails were trimmed and treated, among other foot care.  

At the July 2015 VA examination, the examiner found no callosity on the right foot or on the left foot.  

The Board agrees that the 10 percent evaluation assigned for a callus under the second metatarsal of each left foot is warranted.  The Board notes that the Veteran told the examiner who conducted the 2015 VA examination that, after debridement, the calluses did not usually begin to re-form or cause pain until about four to six weeks after a debridement.  The criteria for evaluating disability due to a scar does not require that a scar be constantly painful in order to warrant a 10 percent evaluation.  The callus on each foot, evaluated by analogy to a scar, warrants a 10 percent evaluation for each foot since each callus was present and painful a majority of the appeal period, even though not symptomatic during the entirety of the appeal.

As noted above, the Veteran's right foot disability includes degenerative changes noted less than six months after the Veteran's service discharge.  There is no criterion under DC 7804, or any other Diagnostic Code used to evaluate skin disability, which encompasses all symptoms of degenerative changes of the bones of the foot.  

VA regulations preclude assigning evaluations under multiple Diagnostic Codes for the same disability symptom.  Conversely, when disability is manifested by symptoms not contemplated under the criteria used to evaluate a disability, the symptoms not covered by the evaluation criteria must be evaluated under an applicable regulation or Diagnostic Code. 

Posttraumatic arthritis and degenerative arthritis are rated under DC 5003, which provides that when arthritis is established by X-ray findings it will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  DCs 5003, 5010.  However, if limitation of motion of the specific joint involved is not compensable under the appropriate DCs, a 10 percent rating may be applied for each major joint affected by arthritis with noncompensable limitation of motion.  DC 5003.  In this case, there is no criterion for evaluating limitation of motion of the bones of the foot.  Criteria for evaluating limitation of motion of the ankle are not applicable, since the service-connected disability does not include the ankle.  Therefore, the degenerative changes of the right foot confirmed on radiologic examination proximate to the Veteran's service discharge warrant assignment of a 10 percent evaluation.  38 C.F.R. § 4.45, DC 5003. 

The Veteran has not manifested any symptom of right foot disability during the pendency of this appeal that is not encompassed within the criteria for evaluating a scar or the criteria for evaluating arthritis, nor does the Veteran so contend.  The preponderance of the evidence is also against an evaluation in excess of 10 percent for a left foot callus.  

The medical evidence establishes that, despite repeated debridement during the pendency of the appeal, a callus was present on each foot and was painful during a majority of the 10 years of the pendency of the appeal.  The fact that the callus on the right foot and the callus on the left foot are each painful is amply documented by the multiple debridements of each callus, yearly or more frequently, during the pendency of this claim.  

As to the left foot, service connection has not been awarded for any symptoms or disability other than a callus.  The Veteran's complaints of pain and tenderness at the location of a callus on the bottom of the left foot are competent and credible.  Nevertheless, since there is only one callus on the sole of the Veteran's left foot, the 10 percent rating assigned for that callus is the maximum schedular evaluation which may be assigned for a painful callus under the criteria in effect when the Veteran submitted his claim, absent a showing of limitation of motion, ulceration of the area, or some disability symptom of similar severity.  

Since the revised regulations provide that one or two tender scars in the same general location warrants a maximum evaluation of 10 percent, the revised regulation would not be more favorable to the Veteran.  The Veteran is not entitled to an evaluation in excess of the assigned 10 percent rating under the version of the regulation in effect in 2005 or the revised version effective in October 2008.  

There is no medical evidence that the Veteran has manifested any symptom of right foot disability during the pendency of this appeal that is not encompassed within the criteria for evaluating a scar or the criteria for evaluating arthritis, nor does the Veteran so contend.  The preponderance of the evidence is against an evaluation in excess of 10 percent for a right foot callus, but a separate, 10 percent evaluation is warranted for service-connected degenerative changes of the right foot.  The separate 10 percent evaluation is the maximum schedular evaluation authorized for limitation of motion of the foot.  

The appeal for an evaluation in excess of 10 percent for a left foot callus or for a right foot callus must be denied.  However, a separate, compensable, 10 percent evaluation.  He does not have other foot injury, so that Code is not for application.

Because the Veteran is not represented, the Board should also consider whether the Veteran has raised a claim for an increased evaluation for right or left foot disability on an extraschedular basis.  Entitlement to an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

As discussed at length above, the Veteran has not reported any sign or symptom of a left foot callus, a right foot callus, or degenerative changes of the right foot, that is not addressed above.  The Veteran testified that his feet sometimes hurt so much that he is unable to walk or use public transportation, resulting in significant interference with his ability to work.  However, there is no objective medical evidence that the callus on each foot or the degenerative changes of the right foot result in some exceptional factor of disability or that the service connected disorder causes these complaints.  The objective evidence reflects that the Veteran has not required hospitalization for the service-connected disabilities addressed in this decision.  The objective evidence discloses that the service-connected foot disabilities do not result in any symptom of disability that is not encompassed within the rating schedule.  

If the Veteran's lay testimony raises a claim for an extraschedular evaluation for the service-connected foot disabilities addressed in this decision, the criteria for referral for an assignment of a compensable, extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for an evaluation in excess of 10 percent for a callus, right foot, is denied, but a separate, compensable, 10 percent evaluation for degenerative changes, right foot, is granted, subject to law and regulations governing the effective date of an increased rating; the appeal is granted to this extent only.

The claim for an evaluation in excess of 10 percent for a callus, left foot, is denied.


REMAND

During the last months of his service, the Veteran sought evaluation of right knee pain.  Radiologic examinations from 1983 to 2005 disclosed no bony abnormality of the right knee, but the Veteran complained of right knee pain during service, on VA examinations in 1985 and 1986, and throughout the entirety of this appeal.  During the pendency of this claim, the Veteran repeatedly complained of right knee pain and swelling.  Swelling, warmth, and redness, was objectively observed by providers, and the Veteran complained that the right knee would buckle.  See, e.g., November 2005, September 2006, April 2007, June 2008, November 2008 VA outpatient treatment records.  Although radiologic examinations were apparently negative, a hinged brace for the right knee was issued in June 2008.

In June 2014, the Veteran underwent magnetic resonance imaging (MRI) of the right knee.  The MRI disclosed a large tear in the medial meniscus, and old injury of the quadriceps tendon, severe arthritis in the patella-femoral compartment, sprains of both the anterior cruciate and posterior cruciate ligaments, and multiple ganglia about the knee most prominently in the lateral compartment causing deformity of the iliotibial band and of the lateral collateral ligament.  The clinician who diagnosed the meniscal tear in 2014 and the provider who conducted the July 2015 VA examination provided no opinion as to the etiology or onset of a right meniscal tear.  Further medical development to address the significance of the 2014 diagnosis of meniscal tear, right knee, is required.

The claim for TDIU should be deferred until development of the evidence regarding the appropriate evaluation of the right knee disability is completed. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request outstanding treatment records.  This should specifically include any non-VA clinical records, including physical examinations and evaluations for purposes of and during incarceration, or other non-clinical evidence relevant to the claim.  

2.  VA records April 1, 2017 to the present should be associated with the electronic record for appeal.  

All available VA radiology reports pertaining to the right knee, to include any reports of radiologic examination of the right knee after February 1985, to the present, should be associated with the electronic claims file, to include a copy of each x-ray report from 2005 to 2014.  

3.  After the above development is completed, request an opinion as to the etiology and onset of a right knee meniscal tear.  The opinion may be obtained as an addendum to the most recent VA examination of the right knee or by review of the entire record by an appropriate provider if the examiner who conducted the July 2015 VA examination of the right knee is not available.  If the reviewer determines that an in-person examination is required, the Veteran should be afforded an in-person physical examination.  

The reviewer/examiner should review the Veteran's electronic claims file, including service treatment records, and any other evidence obtained during the course of this Remand.  If any additional diagnostic examination is necessary, it should be conducted before the reviewer/examiner completes the examination report.  

The reviewer/examiner should be directed to review the records underlying the Veteran's award of service connection for a right knee strain effective the day following his service discharge in October 1984.  

After review of all evidence, including the most recent evidence and VA treatment records, the reviewer/examiner should assign a diagnosis for each current right knee disability.  The examiner should then address the following:

(a).  Is it at least as likely as not (a 50 percent or greater likelihood) that any current right knee disability other than service-connected right knee strain had its onset in service, or is secondary to or caused by the service-connected right knee strain?  

In addressing this question, the examiner should comment on the Veteran's hearing testimony and other reports of chronic right knee pain since service.

(b)  Is it at least as likely as not (50 percent or greater) that a meniscal tear was incurred within one year following the Veteran's service? 

(c).  If service-connected right knee strain did not cause a meniscal tear in the right knee, is it at least as likely as not (50 percent or greater) that service-connected right knee strain accelerated onset or aggravates the severity of the right knee meniscal tear?  

A complete rationale should accompany any opinion provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


